Title: To George Washington from Major General Horatio Gates, 18 July 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence [R.I.] July 18th 1779.
        
        I have within this Half Hour received the inclosed papers, and Letters, from Colonel Cheever, Colonel Mason, and the Officer Guarding the Arsenal at Springfield. Since my being Commanded to This Department, I have not given any Orders with Regard to the post at Springfield, lest my directions should Clash with those given by Your Excellency, or General Knox; I well know Ordnance Affairs are best managed by those who are properly instructed in its Various Branches. I therefore think it my Duty, to refer the regulation of all Matters at Springfield to Your Excellency. I have wrote to Colonel Cheever by the Express to this Effect; at the same time acquainting Him, that the refractory Artificers, must be obliged to receive the Ration of Provisions allotted to them until Your Excellency’s Commands shall be received at The Arsenal.
        I wish I could acquaint Your Excellency That proper Regularity in the Care, and Distribution of The Ordnance Stores in this Department had been Observed. I am sorry to say the Contrary is too Apparent, I wish Colonel Lamb might receive Your immediate directions to proceed hither, and make a thorough inspection into the past, & present Management Thereof. At the same time, it might not be improper to Order all the Salt petre, & Sulpher at the different Stores, to be sent to the Powder Mills at Andover, and Salisbury; to be worked up without Delay, as I understand from the Board of War, powder is rather Scarcer than could be wished at this Critical period. I have in Vain applied to portsmouth, and Boston for Powder; not any belonging to the Continent at either of those places. I have not a single Barrel of Musket powder in Store here; and not more than Thirty Barrels of Cannon. I lately wrote to Springfield for Fifty Barrels of the former, agreeable to Your Excellency’s Directions; but I did not send before I was disappointed in every other Application.
        I request Your Excellency will Confirm that Order. I am, Sir, Your Excellency’s Most Obedient Hume Servt
        
          Horatio Gates
        
      